Citation Nr: 1317255	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  10-41 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for degenerative disc disease, status post lumbosacral strain, currently rated at 10 percent. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service in the Marine Corps from June 1966 to February 1978.  His awards and medals include the Combat Action Ribbon. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas, that continued a 10 percent rating for the Veteran's degenerative disc disease, status post lumbosacral strain.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service connected back disability has increased in severity.  Following a review of the evidence, the Board finds it necessary to remand for additional development.  

The Veteran was last afforded a VA fee based examination for his back disability in January 2008, over five years ago.  While the examination was complete, a contemporaneous examination is necessary to determine the current severity of his back disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Additionally, in January 2008 the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs.  He identified treatment from Galveston Family Health Associates.  The RO sent a letter to the facility in February 2008.  No response was received from Galveston Family Health Associates and there is no indication that a follow-up request was made.  On remand, the Veteran should be asked to fill out appropriate release forms so that VA may obtain any outstanding private medical records on his behalf.  He should also be informed that he may submit any such evidence himself.
The Board further notes that the most recent medical evidence of record consist of a March 2012 VA treatment record.  While this case is on remand the RO should obtain any outstanding VA medical records and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter asking that he provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to this claim that are not already of record.  All reasonable attempts should be made to obtain any identified records, particularly from Galveston Family Health Associates.  

Make at least two (2) attempts to obtain records from any newly identified sources.  If any such records are unavailable, make a formal finding as to their unavailability and inform the Veteran and afford him an opportunity to submit any copies in his possession.
 
2. Obtain copies of all pertinent outstanding VA medical records dated from March 2012 to present.  Ensure that those copies are associated with the claims file. 

3. Schedule the Veteran for a VA examination to determine the current severity of his service-connected back disability.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should describe all symptomatology, to include orthopedic and neurological symptoms associated with the back disability, as well as range of motion of the lumbar spine (specifying at what degree in motion pain begins) and motor and sensory evaluation. 

The examiner should also describe any functional loss pertaining to the service-connected back disability due to pain or weakness, and document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of incapacitating episodes of disc disease (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician).  The examiner should also determine whether the Veteran has ankylosis of the spine.  The medical rationale for all opinions expressed should be provided.
		
4. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


